Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
1.	This is in response to application filed on 01/17/2020 in which claims 10-13 and 18-33 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

         Claims 10, 18, 25, 27 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lohr et al., (US 2009/0116434), (hereinafter, Lohr) in view of Eriksson et al., (US 2015/0223232), (hereinafter, Eriksson). 
					
Regarding claims 10 and 27, Lohr discloses a data transmission method implemented by a first terminal device, the data transmission method comprising:
 sending, first request information to a network device on a first request transmission resource, wherein the first request information requests to use a first data transmission resource (= mobile terminal  sends a resource request to base station on a contention-based channel, see [0114]),
receiving, first authorization response information from the network device on a first authorization transmission resource, wherein the first authorization response information indicates that the first terminal device is permitted to use the first data transmission resource (= upon reception of resource request, the base station issues and transmit a resource allocation message to the mobile terminal…this message may grant resource to the mobile terminal for transmitting more detailed information on the user data it intends to send, see [0119-20]),
 wherein the first authorization transmission resource belongs to periodic authorization transmission resources preconfigured by the network device for the first wherein the periodic authorization 554659-v2/4747-222004Atty. Docket No. 4747-22200 (85477939US05) transmission resources communicate authorization response information (= the first resource allocation message my grant the mobile terminal scheduled resources for providing detailed information to the base station, see [0120-21 and 0124]); and 
sending, the uplink data on the first data transmission resource (= upon having received this second resources allocation message, the mobile terminal may start transmitting the user data on the allocated resources via scheduled shared channel, see [0124 and 0061]).  
Lohr explicitly fails to disclose the claimed limitations of:
“wherein the first data transmission resource belongs to periodic data transmission resources preconfigured by the network device for the first terminal device,
wherein the periodic data transmission resources  communicate uplink data,
wherein the first request transmission resource belongs to periodic request transmission resources preconfigured by the network device for the first terminal device, and wherein the periodic request transmission resources communicate request information”.
However, Eriksson, which is an analogous, equivalently discloses the claimed limitations:
“wherein the first data transmission resource belongs to periodic data transmission resources preconfigured by the network device for the first terminal device,
wherein the periodic data transmission resources  communicate uplink data
 (= eNB pre-configures the UE with a transport block size to be used for uplink transmission, see [0033]),
wherein the first request transmission resource belongs to periodic request transmission resources preconfigured by the network device for the first terminal device, and wherein the periodic request transmission resources communicate request information (= UE could send a request for a specific pre-configured transport block size to the network node, see [0040 and 0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Eriksson with Lohr for the benefit of achieving a communication system that enables mobile devices to have more time to prepare for uplink data transmission. 

Regarding claim 18, Lohr discloses a data transmission apparatus, comprising: 
a processor configured to: preconfigure periodic authorization transmission resources for the first terminal device to communicate authorization response information (= upon reception of resource request, the base station issues and transmit a resource allocation message to the mobile terminal…this message may grant resource to the mobile terminal for transmitting more detailed information on the user data it intends to send, see [0119-20]);
 a, receiver coupled to the processor and configured to receive first request information from the first terminal device on a first request transmission 554659-v2/4747-222006Atty. Docket No. 4747-22200 (85477939US05) resource
(= mobile terminal  sends a resource request to base station on a contention-based channel, see [0114]), wherein the first request information  requests to use a first data transmission resource, wherein the first data transmission resource belongs to the periodic data transmission resources, and wherein the first request the periodic request transmission resources(= upon reception of resource request, the base station issues and transmit a resource allocation message to the mobile terminal…this message may grant resource to the mobile terminal for transmitting more detailed information on the user data it intends to send, see [0119-20]); and
 a, transmitter coupled to the processor and the receiver and configured to send first authorization response information to the first terminal device on a first authorization transmission resource, wherein the first authorization response information indicates that the first terminal device is permitted to use the first data transmission resource, and wherein the first authorization transmission resource belongs to the periodic authorization transmission resources (= the first resource allocation message my grant the mobile terminal scheduled resources for providing detailed information to the base station, see [0120-21 and 0124]), wherein the receiver is further configured to receive first uplink data from the first terminal device on the first data transmission resource (= upon having received this second resources allocation message, the mobile terminal may start transmitting the user data on the allocated resources via scheduled shared channel, see [0124 and 0061]).  
Lohr explicitly fails to disclose the claimed limitations of:
“a processor configured to: preconfigure periodic data transmission resources for a first terminal device to communicate uplink data;
 preconfigure periodic request transmission resources for the first terminal device to communicate request information”.
Eriksson, which is an analogous, equivalently discloses the claimed limitations:
a processor configured to: preconfigure periodic data transmission resources for a first terminal device to communicate uplink data (= eNB pre-configures the UE with a transport block size to be used for uplink transmission, see [0033]);
 preconfigure periodic request transmission resources for the first terminal device to communicate request information (= UE could send a request for a specific pre-configured transport block size to the network node, see [0040 and 0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Eriksson with Lohr for the benefit of achieving a communication system that enables mobile devices to have more time to prepare for uplink data transmission. 

Regarding claim 25, as mentioned in claim 18, Lohr further discloses the data transmission apparatus, wherein the first request information and the first authorization response information are both one bit (see, [0061 and 0100]).  

Regarding claim 32, as mentioned in claim 27, Lohr further discloses the data transmission apparatus, wherein the first request information and the first authorization response information are both one bit (see, [0061 and 0100]).  

Allowable Subject Matter
5.	Claims 11-13, 19-20, 21-24, 26, 28-31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                                CONCLUSION 
6.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below and attached form PTO-892 for cited references and the prior art made of record.

 7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.